Name: Commission Regulation (EC) No 279/1999 of 5 February 1999 fixing the maximum subsidy for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2563/98
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 EN Official Journal of the European Communities6. 2. 1999 L 33/15 COMMISSION REGULATION (EC) No 279/1999 of 5 February 1999 fixing the maximum subsidy for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2563/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 10(1) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (3), and in particular Article 9(1) thereof, Whereas Commission Regulation (EC) No 2563/98 (4) opens an invitation to tender for the subsidy on rice exported to RÃ ©union; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the proce- dure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy; Whereas the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy; whereas successful tenderers shall be those bids at or below the level of the maximum subsidy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 A maximum subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 1 to 4 February 1999 at EUR 283 per tonne pursuant to the invitation to tender referred to in Regulation (EC) No 2563/98. Article 2 This Regulation shall enter into force on 6 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 265, 30. 9. 1998, p. 4. (3) OJ L 29, 7. 9. 1989, p. 8. (4) OJ L 320, 28. 11. 1998, p. 40.